           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                        PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-92-DPM

RICHARD RHODES, Public                                 DEFENDANT
Defender, Craighead County

                                ORDER

     Motion for leave to proceed in forma pauperis on appeal, NQ 16,
denied. The Court certified that an in forma pauperis appeal would not
be taken in good faith. NQ 9.

     So Ordered.



                                               f
                                D .P. Marshall Jr.
                                United States District Judge
